Citation Nr: 1707378	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  05-22 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include as secondary to service-connected residuals of a pilonidal cystectomy. 

2.  Entitlement to service connection for benign prostatic hypertrophy (BPH), to include as due to exposure to a herbicide agent. 


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

M. Riley, Counsel



INTRODUCTION

The Veteran served on active duty from November 1967 to September 1971.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  Jurisdiction over the claims file is currently held by the RO in Little Rock, Arkansas.

The Board denied service connection for a low back disability and BPH in a January 2009 decision.  The Veteran appealed this denial to the Court of Appeals for Veterans Claims (Court).   In December 2009, the Court granted a Joint Motion for Remand (JMR) filed by the parties, vacating and remanding the portion of the January 2009 decision that denied service connection for a low back disability and BPH.  The appeal was returned to the Board and was remanded for additional development in June 2010 and June 2016.

When the case was previously before the Board, the issues on appeal included entitlement to service connection for a bilateral knee disability.  Service connection for degenerative joint disease of the left and right knees and residuals of a left knee replacement was granted in a July 2016 rating decision.  The award of service connection constitutes a full grant of the benefit sought on appeal and the claim for entitlement to service connection for a bilateral knee disability is no longer before the Board.

In a November 2015 rating decision, the Veteran's claim to reopen service connection for a bilateral shoulder disability was denied.  The Veteran filed a notice of disagreement (NOD) in November 2015 initiating an appeal with respect to the denial of service connection.  The record before the Board shows that the Agency of Original Jurisdiction (AOJ) has acknowledged the Veteran's NOD and the claim to reopen service connection for a bilateral shoulder disability is referred to the AOJ for appropriate action, to include the issuance of a statement of the case.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay in this case, but finds that a remand is necessary to ensure compliance with the Board's remands and the January 2009 JMR.  In response to the JMR, the Board's ordered in June 2010 and June 2016 that VA examinations and medical opinions must be obtained addressing the nature and etiology of the Veteran's claimed low back disability and BPH.  VA examinations were performed in July 2015 and June 2016, but the medical opinions accompanying the examinations are inadequate as they do not include a full rationale.  Additionally, the Veteran reported receiving private treatment for his prostate condition at the VA Medical Center (VAMC) in October 2000, and efforts must be made to obtain these private records.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he execute a release form to authorize VA to obtain medical records from Dr. Steven Schwinn, the physician that he identified as treating his BPH during an October 2000 emergency room visit to the VAMC.  

If a proper medical release form is received, obtain copies of all available treatment records from the physician above.  Copies of the records must be associated with the claims file.  All efforts to obtain the records must be documented in the claims file. 
 
2.  Provide the claims file to a VA examiner other than the examiner who performed the July 2015 and June 2016 examinations.  The examiner must have the appropriate expertise to render a medical opinion addressing the etiology of the claimed low back disability.

After reviewing the complete claims file, including the July 2015 and June 2016 examination reports, the examiner should determine whether the Veteran's degenerative arthritis and disc disease of the thoracolumbar spine is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), etiologically related to any incident of active duty service.

The examiner should also determine whether the Veteran's low back disability was caused or aggravated by the service-connected pilonidal cyst.  The examiner must address the aggravation aspect of the claim.

The Veteran contends that he began to experience low back pain during active duty service that has continued to the present day, though he has not identified any specific injury to the spine other than the excision of a pilonidal cyst in August 1971.  The Veteran's medical records show that he complained of back pain during a pre-operative check in November 1992 and reported a history of back pain since 1971 during a March 1995 VA examination.  Degenerative spondylosis of the thoracic spine was diagnosed during a June 1996 VA Agent Orange examination and the Veteran has continued to complain of low back pain throughout the claims period.  In an October 2004 statement, the Veteran reported experiencing low back pain since service and incurring an additional back injury while working as a mechanic in 1976 that prompted a Worker's Compensation claim.  

A full rationale, i.e. explanation, must be provided for all stated opinions.  The examiner must also consider the Veteran's reports of continuous back pain since service.

3.  Provide the claims file to a VA examiner other than the examiner who performed the July 2015 and June 2016 examinations.  The examiner must have the appropriate expertise to render a medical opinion addressing the etiology of the claimed BPH.

After reviewing the complete claims file, including the July 2015 and June 2016 examination reports, the examiner should determine whether the Veteran's BPH is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), etiologically related to any incident of active duty service, to include the Veteran's presumed exposure to a herbicide agent.

BPH is not a disease presumptively associated with exposure to certain herbicide agents, but service connection is still possible for the condition as directly due to service.  The examiner may not render a negative opinion simply because VA does not recognize a presumptive relationship between herbicide agent exposure and BPH.  The current record shows that the Veteran was first diagnosed with BPH in May 1995 after he complained of experiencing urinary frequency, hesitancy, nocturia, and other symptoms to his private physician.  A physical examination at that time showed an enlarged prostate.  The Veteran has continued to receive treatment for BPH throughout the claims period.

A full rationale, i.e. explanation, must be provided for all stated opinions.  

4.  Then, readjudicate the claims on appeal.  If the benefits sought are not fully granted, issue a SSOC before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




